Case 5:21-cv-00194-JGB-SP Document 54 Filed 02/19/21 Page 1 of 6 Page ID #:353



 1   ROBERT BORRELLE (SBN 295640)
     Robert.Borrelle@disabilityrightsca.org
 2
     LINDSAY APPELL (SBN 330296)
 3   Lindsay.Appell@disabilityrightsca.org
     DISABILITY RIGHTS CALIFORNIA
 4
     350 South Bixel Street, Suite 290
 5   Los Angeles, CA 90017
     Tel.: (213) 213-8000
 6
     Fax: (213) 213-8001
 7
     Attorneys for Plaintiffs
 8
     (Additional Counsel Listed on Next Page)
 9
10                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
11
12   C.B., by and through his guardian ad        Case No. 5:21-cv-00194-KK
     litem W.B.,
13                                               PROOF OF SERVICE FOR
                                                 COUNTY OF RIVERSIDE
14               Plaintiffs,

15   v.
16   MORENO VALLEY UNIFIED
     SCHOOL DISTRICT; MARTINREX
17   KEDZIORA, in his official capacity as
18   Moreno Valley Unified School District
     Superintendent; DARRYL SCOTT;
19   SCOTT WALKER; DEMETRIUS
20   OWENS; MANUEL ARELLANO;                     Date Action Filed: February 2, 2021
     COUNTY OF RIVERSIDE;
21   RIVERSIDE COUNTY SHERIFF’S
22   DEPARTMENT; CHAD BIANCO, in
     his official capacity as Riverside County
23   Sheriff; DEPUTY SHERIFF NORMA
24   LOZA; and DOES 1-10.
25               Defendants.
26
27
28
Case 5:21-cv-00194-JGB-SP Document 54 Filed 02/19/21 Page 2 of 6 Page ID #:354



 1   LIST OF ADDITIONAL ATTORNEYS
 2 MARONEL BARAJAS (SBN 242044)
   MB@barajasriveralaw.com
 3
   ANNA RIVERA (SBN 239601)
 4 AR@barajasriveralaw.com
   BARAJAS & RIVERA, APC
 5
   1440 N. Harbor Blvd. Suite 900
 6 Fullerton, CA 92835
    Tel: (714) 443-0096
 7
 8   CLAUDIA CENTER, SBN 158255
     ccenter@dredf.org
 9
     MALHAR SHAH, SBN 318588
10   mshah@dredf.org
     DISABILITY RIGHTS EDUCATION & DEFENSE FUND
11
     3075 Adeline St #210
12   Berkeley, CA 94703
13   Tel.: (510) 644-2555
     Fax: (510) 841-8645
14
15   Attorneys for Plaintiff

16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                     Proof of Service
Case 5:21-cv-00194-JGB-SP Document 54 Filed 02/19/21 Page 3 of 6 Page ID #:355


              Case 5:21-cv-00194-KK Document 46 Filed 02/10/21 Page 2 of 3 Page ID #:334

 AO 440 (Re,·. 06/l 21 Summons in o Civil Acuon (l':i1,-c :?)

  Civil Action No.

                                                                  PROOF OF SERVICE
                        (Tltls sectim1 s/1011/d 1101 be filed witft tlte court 1111/ess required by Fed. R. C/1•. P. 4 (I))


          This summons for f1111111e n.fi11dMtl11nl """ Iii/I!, (fm~,1 -           --~un_t}'. of _Rivers!.~ ~--·-------·- - - -
  was received by me on ftlntl!1     2/17/2021

             CJ I personnlly served the summons on !he individual at (plctci:J

           - - -·• - - -- --.a-----•- ••- - •- on (dari:1 -------·-•: or
             CJ I lell the summons at the individual's residence or usual place of abode with fnumeJ
                                    . a person of suitable age and discretion who resides there,
           ----------------
           on (daM    • and mailed n copy to the individual's last known address: or

             ~   I served the summons on (name ,i(i11c/Mc/11n{)             -· Sue Maxwell, Board Assistance Clerk              _ _ , who is
             designated by law to accept service of process cm behalf of f1mm<! u.furga11i: atlu11J
               Co~_nty of Rlyersl~-----· - -- --- - - . _ on r,lat,•J                                    2/18/2021             : or

             CJ I returned the summons unexecuted because
                                                                             -- ·- · ---- - ---------------- : or
             CJ Other (.tp~c(fyJ:



             My fees are$                                for travel and $                      for services. for a total of$          0.00




 Date:


                                                                                                   Johana Flores
                                                                       ·- ·····-·.. ·-.   ··-- -- -·-    - -·- ------·- - - -
                                                                                                   l'ri1111•,l 1,a111e and lill<'




                                                                         _ 1609 James M Wood Blvd., Los An9.!le~CA 90015 · -
                                                                                                    Srn·!!r ·.r (1(/dr,:.ors


 Additional infomiation regarding attempted service. etc:

    SEE ATTACHMENT FOR COMPLETE LIST OF DOCUMENTS SERVED




                                                                                                                                             LA127919



                                                                    Page 3 of 6
Case 5:21-cv-00194-JGB-SP Document 54 Filed 02/19/21 Page 4 of 6 Page ID #:356



                  COMPLETE LIST OF DOCUMENTS TO BE SERVED:

      •   . Summons Issued by Central District Clerk
      •     Dkt. No. 1: Complaint For Damages and Injunctive and Declaratory Relief
      •     Dkt. No. 2: Civil Case Cover Sheet
      •     Dkt. No. 13: Notice to Counsel re Magistrate Judge Direct Assignment
            Program
            o Dkt. No. 13-1: Statement of Consent to Proceed Before a U.S. Magistrate
                Judge (Blank)
            o Dkt. No. 52: Plaintiff's Statement of Consent to Proceed Before a U.S.
                Magistrate Judge
      •     Dkt. No. 18: First Ex Parte App. for Appointment of W.B., B.T. as GAL for
            C.B.
            o Dkt. No. 18-1: Declaration GAL LR 7-19.1 of Robert Borrelle
            o Dkt No. 18-2: Declaration ofW.B. ISO GAL [REDACTED]
            o Dkt. No. 18-3: Declaration ofB.T. ISO GAL [REDACTED]
            o Dkt. No. 18-4: Proposed Order Proposed Order Granting GALs
      •     Dkt. No. 39: Order Appointing GAL
      •     Dkt. No. 19: Plaintiffs First Ex Parte Application to File Under Seal
            o Dkt. No. 19-1: Declaration of W.B. ISO GAL [REDACTED],
            o Dkt. No. 19-2: Declaration of B.T. ISO GAL [REDACTED],
            o Dkt. No. 19-3: Notice of Interested Parties [REDACTED]
            o Dkt. No. 19-4: Tort Claim [REDACTED]
            o Dkt. No. 19-5: Proposed Order Granting App to Seal
      •     Dkt. No. 20: Declaration of Robert Borrelle ISO Plaintifrs Ex Parte
            Application for Leave to File Under Seal
      •     Dkt. No. 30: Order Granting Plaintiff's Ex Parte Application to File Under Seal




      The following documents were placed in an envelope labeled "Filed under seal
      pursuant to order of the court dated February 8, 2021,':
      • Dkt. No. 35: Declaration ofW.B. ISO GAL (SEALED)
      • Dkt. No. 36: Declaration of B.T. ISO GAL (SEALED)
      • Dkt. No. 37: Notice of Interested Parties, L.R. 7.1-1
      • Dkt. No. 38: July 15, 2020 Tort Claim (Exhibit 1 To Plaintiff's Complaint)


                                               Page 1 of2
                                      Page 4 of 6
Case 5:21-cv-00194-JGB-SP Document 54 Filed 02/19/21 Page 5 of 6 Page ID #:357



      • Dkt. No. 49: Notice of Manual Filing or Lodging of Video, along with Notice
        of Electronic Filing.
      • Video of police body camera footage (Exh. 2 to Plaintiff's Complaint)




                                           Pagel of2
                                  Page 5 of 6
             Case 5:21-cv-00194-JGB-SP Document 54 Filed 02/19/21 Page 6 of 6 Page ID #:358
     Robert Borrelle,Esq
     DISABILITY RIGHTS CALIFORNIA                                          1150158
     350 S. Bixel Street Suite 290 Los Angeles, CA 90071



                                CASE #: 5:21-cv-00194-KK                                   SUMMARY OF SERVICE
                                                                                              JOB COMPLETE
                                C.B.                                                             la127919
                                vs.                                               030 - STANDARD PROCESS (48 to 72 HRS)
                                Moreno Valley Unified School District et al.
                                                                                                     COMPLETED BY
                                                                                                      Johana Flores
                                                                                                   2/18/2021 10:00 AM
                                                                                                         Reference No.:
                             PROOF OF DELIVERY                                                                1150158

    DOCUMENTS SERVED:

    Please see list of documents attached.;


                 PARTY SERVED:         County of Riverside
               PERSON SERVED:          Sue Maxwell - Board Assistance Clerk
      DATE & TIME OF SERVICE:          2/18/2021
                                       10:00 AM

    ADDRESS, CITY, AND STATE:          4080 Lemon St, 1st Floor, Suite 127
                                       Riverside, CA 92501

        PHYSICAL DESCRIPTION:          Age: 60's Weight: 200lbs Hair: Salt/Pepper Sex: Female Height: 6'1 Eyes: Green
                                       Race: White

MANNER OF SERVICE:
  Personal Service - By personally delivering copies to County of Riverside.




                                       COURT FILINGS | SERVICE OF PROCESS | REPROGRAPHICS
                                              PDF/FAX FILINGS | MESSENGER SERVICES

            NOT A PROOF OF SERVICE | SUMMARY OF SERVICE | NOT A PROOF OF SERVICE
                                 Did you know you can check status, place orders, and look up costs online?
                                       Visit our secure website at https://express.nationwideasap.com

                                              PROOF OF DELIVERY
  Nationwide Legal, LLC                                                                                                 Johana Flores
  1609 James M Wood Blvd.                                                                              County: San Bernardino County
  Los Angeles, CA 90015                                                                                        Registration No.: 1558

                                                                    Page 6 of 6
